Citation Nr: 1540167	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with retinopathy, onychomycosis, and hypogonadotropic hypogonadism.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the agency of original jurisdiction (AOJ) denied the claim for a higher rating for diabetes mellitus, type II.  

While the claim was on appeal, the Veteran submitted additional evidence indicating that he also had a testicular disorder (hypogonadotropic hypogonadism) associated with the service-connected diabetes mellitus, type II.  In August 2012, the AOJ continued the assigned 20 percent disability rating for diabetes mellitus, type II, with retinopathy, onychomycosis, and hypogonadotropic hypogonadism.  Although the AOJ agreed that the Veteran's hypogonadotropic hypogonadism was associated with the service-connected diabetes mellitus, type II, the AOJ determined that it was not of such severity as to warrant a separate compensable rating, or a higher rating for diabetes mellitus, type II. 

The Board acknowledges that a separate appeal was initiated and perfected with respect to the August 2012 rating decision as it pertains to hypogonadotropic hypogonadism.  However, as the claim for an increased rating for diabetes mellitus, type II was already on appeal, and the hypogonadotropic hypogonadism disability was treated as part and parcel of the increased rating claim in the August 2012 rating decision, the separate appeal was not necessary.  Further, the issue regarding hypogonadotropic hypogonadism was treated as part and parcel of the increased rating claim in the February 2014 supplemental statement of the case.  For these reasons, the Board has characterized the present appeal as a single issue for an increased rating for diabetes mellitus, type II with retinopathy, onychomycosis, and hypogonadotropic hypogonadism, as noted on the title page above. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, a veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b)  (West 2014); 38 C.F.R. § 20.700 (2015).  

In this case, in the Veteran's March 2011 VA Form 9, Appeal to the Board, he requested a videoconference hearing before the Board.  Subsequently, in a VA Form 646 dated in April 2014, the Veteran's representative reiterated the Veteran's intention to present additional argument at the BVA videoconference hearing which he requested in his March 2011 Form 9.  However, as yet, the Veteran has not been afforded a hearing before the Board.

The Board acknowledges that a March 2014 Appeal Form 9 submitted subsequent to a February 2014 statement of the case with respect to hypogonadotropic hypogonadism as well as the February 2014 supplemental statement of the case regarding the complete issue presently on appeal, indicated that the Veteran did not desire a hearing.  However, subsequent to the March 2014 communication, in April 2014, the Veteran's representative reiterated the Veteran's desire to appear before the Board during a videoconference hearing regarding his claim for an increased rating for diabetes mellitus, type II. As discussed in the Introduction above, the Board finds the issue with respect to hypogonadotropic hypogonadism to be part and parcel of the claim for an increased rating for diabetes mellitus, type II.  As the most recent communication of record regarding the increased rating claim indicates that the Veteran desires a videoconference hearing before the Board, the Veteran must be scheduled for a BVA videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




